USCA4 Appeal: 21-2016      Doc: 5           Filed: 09/26/2022   Pg: 1 of 2




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-2016


        JEFFREY BINKIS,

                            Plaintiff - Appellant,

                     v.

        WASHINGTON COUNTY,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Ellen Lipton Hollander, Senior District Judge. (1:21-cv-02158-ELH)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Jeffrey Binkis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2016      Doc: 5        Filed: 09/26/2022     Pg: 2 of 2




        PER CURIAM:

               Jeffrey Binkis appeals the district court’s order dismissing his civil action as

        frivolous. We have reviewed the record and find no reversible error. Accordingly, we

        affirm for the reasons stated by the district court.        Binkis v. Washington Cnty.,

        No. 1:21-cv-02158-ELH (D. Md. Aug. 31, 2021). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2